DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/13/2020 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1 and 11 has/have been amended. Claims 1-11 are now pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Amundson (U.S. Pub. No. 2013/0266760) in view of Korn (U.S. Patent No. 6,948,287).
As per claim 1, Amundson teaches a trim piece (abstract), comprising: an elongated unitary structure (abstract) having a length which when viewed in cross section, includes; a body (112) having an inwardly extending structure (116) presenting a first outwardly facing side surface (134) and a second outwardly facing side surface 
Amundson fails to disclose a first hinge between the first wing and the first outside extension having a first cross section relatively thinner than the adjacent first wing and first outside extension; and a second hinge between the second wing and the second outside extension having a second cross section relatively thinner than the adjacent second wing and second outside extension.
Korn discloses a gap seal (abstract) including a first hinge (30-on a first side of 12; figure 10) between the first wing and the first outside extension (figure 10) having a first cross section relatively thinner than the adjacent first wing and first outside 
Therefore, from the teaching of Korn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the trim piece of Amundson to include a first hinge between the first wing and the first outside extension having a first cross section relatively thinner than the adjacent first wing and first outside extension; and a second hinge between the second wing and the second outside extension having a second cross section relatively thinner than the adjacent second wing and second outside extension, as taught by Korn, in order to increase the elasticity of the trim to conform to the applied shape and facilitate installation.
Amundson as modified fails to disclose the first hinge bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the first hinge; the second hinge being bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the second hinge. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the first hinge is bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the first hinge; the second hinge is bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the second hinge, since it has been held that where the general conditions of a claim are disclosed in the prior art,  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the first hinge is bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the first hinge; the second hinge is bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the second hinge, in order to provide the optimal amount of flexibility while maintaining the tear strength of the hinge.
As per claim 11, Amundson teaches a trim piece (abstract), comprising: an elongated unitary structure (abstract) having a length which when viewed in cross section, includes; a body (112) comprising two outside extensions including (132, 130) including a first outside extensions (132) and a second outside extension (130), the first outside extension and the second outside extension extending in opposing directions (figure 6); a first wing (124) extending outwardly away from the first outside extension (figure 6); a second wing (122) extending outwardly away from the second outside extension (figure 6); a top cap portion (114) between the first outside extension and the second outside extension (figure 6) that is curved or arcuate (figure 6) such that the first wing and the second wing lie in a first plane (arbitrary horizontal plane along 114; figure 6) that is perpendicular to a second plane bisecting the body (arbitrary vertical plane bisecting 114; figure 6) or such that the first wing and the second wing lie at an angle of 
Amundson fails to disclose a first hinge between the first wing and the first outside extension having a first cross section relatively thinner than the adjacent first wing and first outside extension; and a second hinge between the second wing and the second outside extension having a second cross section relatively thinner than the adjacent second wing and second outside extension.
Korn discloses a gap seal (abstract) including a first hinge (30-on a first side of 12; figure 10) between the first wing and the first outside extension (figure 10) having a first cross section relatively thinner than the adjacent first wing and first outside extension (figure 10); and a second hinge (30-on a second side of 12; figure 10) between the second wing and the second outside extension (figure 10) having a second cross section relatively thinner than the adjacent second wing and second outside extension (figure 10).
Therefore, from the teaching of Korn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the trim piece of Amundson to include a first hinge between the first wing and the first outside extension having a first cross section relatively thinner than the adjacent first wing and first outside extension; and a second hinge between the second wing and the second outside extension having a second cross section relatively thinner than the adjacent second wing and second outside extension, as taught by Korn, in order to 
Amundson as modified fails to disclose the first hinge bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the first hinge; the second hinge being bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the second hinge. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the first hinge is bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the first hinge; the second hinge is bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the second hinge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the first hinge is bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the first hinge; the second hinge is bounded by a surface having a radius of curvature that is 1.40 to 6 times a minimum thickness of the second hinge, in order to provide the optimal amount of flexibility while maintaining the tear strength of the hinge.

As per claims 3 and 13, Amundson as modified fails to disclose the first hinge and the second hinge are bounded by a back surface having a radius of curvature that is 10/7 of the minimum thickness of the first hinge and the second hinge.
	However, it would have been an obvious matter of design choice to make the first hinge and the second hinge bounded by a back surface having a radius of curvature that is 10/7 of the minimum thickness of the first hinge and the second hinge, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first hinge and the second hinge bounded by a back surface having a radius of curvature that is 10/7 of the minimum thickness of the first hinge and the second hinge, in order to provide the optimal amount of flexibility while maintaining the tear strength of the hinge. 
As per claims 4 and 14, Amundson as modified fails to disclose the first hinge and the second hinge are bounded by a back surface having a radius of curvature that is six times a thickness of material of the first hinge and the second hinge.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the first hinge and the second hinge are bounded by a back surface having a radius of curvature that is six times a thickness of material of the first hinge and the second hinge, in order to provide the optimal amount of flexibility while maintaining the tear strength of the hinge.
As per claims 5 and 15, Amundson as modified in view of Korn discloses the first hinge and the second hinge are each defined by a concavity with arcuate curvature (at 30; figure 10 of Korn).
As per claims 6 and 16, Amundson fails to disclose at least one of the first wing and the second wing presents a rounded tip when viewed in cross section.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the tip to be rounded when viewed in cross section, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within 
As per claims 7 and 17, Amundson teaches at least one of the first wing and the second wing presents a tapered portion when viewed in cross section (as illustrated, the wings have a taper; figure 6).
As per claims 8 and 18, Amundson teaches comprising embedded lighting (optical fiber; paragraph 72).
As per claims 9 and 19, Amundson teaches the embedded lighting comprises LEDs, fiber optics or low voltage wiring (optical fiber; paragraph 72).
As per claims 10 and 20, the figure 6 embodiment of Amundson fails to disclose the trim piece defines an interior opening when viewed in cross section, the interior opening being accessible via a slit extending from the interior opening to an external surface of the trim piece. However, the figure 17 embodiment discloses an interior opening (276) when viewed in cross section (figure 17), the interior opening being accessible via a slit extending from the interior opening to an external surface of the trim piece (figure 17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the figure 6 embodiment of Amundson to include an interior opening when viewed in cross section, 
Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Amundson (U.S. Pub. No. 2013/0266760) and Korn (U.S. Patent No. 6,948,287) has/have been added to overcome the newly added limitations. Applicant argues that the cited prior art fails to disclose the top cap portion as per the new amendment. The examiner agrees and the Smythe et al. rejection has been withdrawn. The newly amended claims are overcome by new reference Amundson. 
With regards to the argument that the previous office action demonstrates impermissible hindsight reasoning with regards to the claimed range for radius of curvature, the examiner respectfully disagrees. With regards to range, it has been held that by discovering the optimum or workable ranges, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. With regards to the argument that the Office Action is unable to cite a prior art reference disclosing or suggesting the ratio of 10/7, the examiner also respectfully disagrees. With regards to dimensions, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Applicant has further indicated that the examiner may rely on official notice or facts which are well-known, however, this is not the case. The examiner is relying on facts in a prior legal decision. The examiner considers the limitations 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.